Farthing, J. The claimant, John Sinopoli, began his employment with the Illinois Department of Agriculture on February 1, 1931, and on May 1, 1942 he was certified as a Grain Sampler in the Division of the Chicago Grain Inspection. His title was later changed to “Grain Sampler I”. He was discharged, without a hearing before the. Illinois State Civil Service Commission, on May 7, 1949. The ground stated was that Sinopoli was a “probationary appointee”. On June 26, 1950, in the case of People ex rel Sinopoli vs. Yung, Director of the Department of Agriculture, No. 49 S 19260 in the Superior Court of Cook County, that Court ordered the writ of mandamus to issue as prayed. It directed the reinstatement of Sinopoli as a Grain Sampler I as of May 7, 1949, and found that he should be paid back salary from May 7, 1949 to and including his reinstatement, but that the appropriation for the period from May 7 to June 30, 1949 had expired. Payment of back salary in the mandamus case was, therefore, limited to the period from July 1, 1949 to the date of reinstatement. Sinopoli was restored to his former position on July 25, 1950, and paid his back salary of $210.00 per month from July 1, 1949 to July 25, 1950. John Sinopoli filed his complaint in this Court on June 26, 1952. He asked that an award be made for back salary in the amount of $379.25, which covered the period from May 7, 1949 to June -30, 1949. Besides the complaint, the record includes respondent’s motion for an extension of time within which to plead, order of the Chief Justice granting said motion; claimant’s brief, transcript of evidence, and the Commissioner’s Report. Respondent’s exhibit No. 1 states that no de facto employee was appointed to the vacancy of John Sinopoli during the period from May 7 to June 30, 1949, and that the Department of Agriculture had no information that claimant was gainfully employed during any part of said period. It further stated that the Department’s Division of Grain Inspection found, upon inspection of the complaint, that it contained no erroneous factual averments. The claimant has fully proved his case, as shown by the record. He was unjustly prevented by respondent from performing his duties as Grain Sampler I in the Division of Chicago Grain Inspection, Department of Agriculture of the State of Illinois, from May 7, 1949 to June 30, 1949, both inclusive, for which loss of time he should be compensated at the rate of $210.00 per month for that period, as claimed, in the amount of $379.25. An award is entered in favor of John Sinopoli, claimant, for $379.25.